Name: Commission Regulation (EC) No 2342/2003 of 29 December 2003 granting the Democratic Socialist Republic of Sri Lanka the benefit of the special incentive arrangements for the protection of labour rights
 Type: Regulation
 Subject Matter: trade policy;  United Nations;  Asia and Oceania;  labour law and labour relations;  tariff policy
 Date Published: nan

 Important legal notice|32003R2342Commission Regulation (EC) No 2342/2003 of 29 December 2003 granting the Democratic Socialist Republic of Sri Lanka the benefit of the special incentive arrangements for the protection of labour rights Official Journal L 346 , 31/12/2003 P. 0034 - 0035Commission Regulation (EC) No 2342/2003of 29 December 2003granting the Democratic Socialist Republic of Sri Lanka the benefit of the special incentive arrangements for the protection of labour rightsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period 1 January 2002 to 31 December 2004(1), as last amended by Commission Regulation (EC) No 1686/2003(2), and in particular Article 18(1) thereof,Whereas:(1) Section 1 of Title III of the aforementioned Regulation provides for the possibility of granting special incentive arrangements for the protection of labour rights.(2) By letter of 17 January 2002, the Democratic Socialist Republic of Sri Lanka submitted a request for the above arrangements under the previous Council Regulation (EC) No 2820/98 of 21 December 1998 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001(3), as last amended by Regulation (EC) No 2586/2001(4), giving the information referred to in Article 11 of that Regulation. By letter of 6 February 2002, Sri Lanka confirmed that it wished to maintain its request under Regulation (EC) No 2501/2001, giving the information referred to in Article 15 of that Regulation.(3) The Commission published a notice(5) announcing the request of Sri Lanka.(4) Certain interested parties made their comments known to the Commission.(5) The request was examined by the Commission including assessments and verification in Sri Lanka.(6) The assessment in Sri Lanka gave rise to various issues which the Commission raised with the Government of Sri Lanka. By letter of 20 March 2003, the Government of Sri Lanka responded to the issues concerned, informing of measures already initiated or being undertaken to address certain issues.(7) In the light of the findings of the assessment and with a view to the Government of Sri Lanka addressing the issues concerned, the Commission is satisfied that the domestic legislation of Sri Lanka incorporates the substance of the standards laid down in ILO Conventions Nos 29, 87, 98, 100, 105, 111, 138 and 182, and that the Sri Lankan authorities have taken the necessary measures for the effective application and monitoring of these provisions.(8) Sri Lanka has committed itself to ensuring the effective application and the control of the special arrangements as well as the administrative cooperation referred to in Article 15 of the aforementioned Regulation.(9) It is therefore appropriate to approve the request and to grant the benefits up to the end of current Regulation (EC) No 2501/2001.(10) The measures provided for in this Regulation are in accordance with the opinion of the Generalised Preferences Committee,HAS ADOPTED THIS REGULATION:Article 11. The benefit of the special incentive arrangements for the protection of labour rights referred to in section 1 of Title III of Regulation (EC) No 2501/2001 is granted to Sri Lanka.2. The products included in these arrangements shall benefit from the tariff preferences referred to in Article 8(1) of Regulation (EC) No 2501/2001 subject to the conditions set out in Article 19 of that Regulation.Article 2This Regulation shall enter into force on the first day of the second month following its publication in the Official Journal of the European Union and it shall apply until the expiry of Regulation (EC) No 2501/2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 December 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 346, 31.12.2001, p. 1.(2) OJ L 240, 26.9.2003, p. 8.(3) OJ L 357, 30.12.1998, p. 1.(4) OJ L 345, 29.12.2001, p. 12.(5) OJ C 95, 19.4.2002, p. 14.